Case 1:19-cv-00690-JBS-KMW Document 16 Filed 05/15/19 Page 1 of 1 PageID: 46



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

OWEN HARTY, Individually,                :
                                         :
             Plaintiff,                  :
                                         :
v.                                       :            Case No. 1:19-cv-00690-JBS-KMW
                                         :
SHAKER PATEL INC., A New Jersey Profit   :            NOTICE OF SETTLEMENT
Corporation,                             :
                                         :
             Defendant.                  :
________________________________________ :

      Plaintiff respectfully submits this Notice of Settlement to inform the Court as follows:

      1. Plaintiff and Defendant Shaker Patel Inc. (“Defendant”) have reached an agreement

          in principle and are in the process of finalizing a confidential settlement agreement.

      2. Plaintiff will file a Dismissal once the terms of the settlement agreement have been

          completed.

      3. Accordingly, the parties request excusal from any upcoming filing or appearances

          requirements.

Dated: May 15, 2019
                                            Respectfully Submitted,

                                            GARIBIAN LAW OFFICES, P.C.


                                            /s/Antranig Garibian
                                            Antranig Garibian, Esq.
                                            Attorney No.: 008492005
                                            1800 JFK Boulevard, Suite 300
                                            Philadelphia, PA 19103
                                            Phone: (215) 326-9179
                                            Email: ag@garibianlaw.com
                                            Attorneys for Plaintiff
